Citation Nr: 0031415	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-18 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for compression fracture 
of L-1, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
January 1981; he was service on active duty for training in 
the reserves in April 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  This case was previously before the Board and was 
remanded in May 1999.


FINDING OF FACT

The veteran's service-connected compression fracture of L-1, 
is currently manifested x-ray evidence of a well-healed 
fracture, with functional loss due to pain resulting in no 
more than moderate limitation of motion.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 
percent for compression fracture of L-1, have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5292, 5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to an increased rating for his 
service-connected compression fracture of L-1, currently 
rated as 30 percent disabling.  The Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed as required to comply with the duty to assist the 
veteran in establishing his claim.  In that regard, the Board 
notes that this matter was previously before the Board in May 
1999, and remanded for additional development, including a 
new VA examination to clarify the symptomatology specifically 
attributable to the veteran's service-connected disability.  
The Board has reviewed the record, and is satisfied that the 
requested development has been completed.  As such, the Board 
will proceed with appellate disposition.  

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities.  The schedule is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When evaluating disabilities of the musculoskeletal system, 
as in the present case, consideration should also be given to 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

A brief review of the history of this appeal reveals the 
following.  In an October 1989 rating decision, service 
connection was awarded for compression fracture, L-1, and a 
10 percent rating was assigned from April 1988.  That 
decision was based on evidence that during an airborne 
operation while on active duty for training, the veteran 
sustained an injury to his lower back after parachuting from 
an airplane.  In an October 1991 rating decision, the RO 
increased the rating from 10 percent to 30 percent disabling, 
based in part on findings in a June 1991 VA examination that 
the veteran manifested limitation of motion in the lumbar 
spine and minimal wedging of L1.  The RO indicated that the 
30 percent rating was based on a 20 percent rating for 
limitation of motion, and a 10 percent rating for wedging.  
The 30 percent rating has remained in effect.  In July 1995, 
the veteran initiated the present appeal by filing a claim 
for an increased rating.  

Reviewing the more recent medical evidence of record reveals 
the following.  In the June 1991 VA neurological examination, 
the veteran's back presented normal curvature without 
tenderness to percussion.  Paraspinal musculature was not 
tense outside the range of normal.  There was normal 
flexibility and no sciatic notch tenderness.  Straight leg 
raise was tolerated beyond 90 degrees.  There was no sensory 
deficit, and strength was excellent.  Deep tendon reflexes 
were symmetric.  The neurological examination was normal.  
The diagnosis was lumbar strain with no evidence of 
radiculopathy.  

At an October 1995 VA spine examination, the veteran 
indicated that his back was getting worse, and hurt every 
day.  He stated that his pain was worse in the morning.  The 
pain was in the lower back, and did not radiate.  The veteran 
was working at that time.  Examination revealed a normal 
gait, and there was a slight curve in the spine with the 
thoracic spine slightly to the left, and the lumbar spine 
slightly to the right.  The ileac crests were normal.  There 
was a slight increase in lumbar lordosis.  There was muscle 
spasm involving the paraspinal muscles in the lumbar area and 
the chest.  Forward bending was to 50 degrees, and backward 
bending to less than 10 degrees.  Lateral bending was to 35 
degrees in each direction, and rotation to 35.  There was no 
neurologic deficit.  The diagnosis was residuals of fracture 
of the first lumbar vertebra.  The examiner commented that 
the veteran was upset that his service-connected disability 
only referenced one vertebra, as he had pain higher in his 
lower back.  An x-ray of the lumbosacral spine revealed 
remote compression fracture of L-1, unchanged, and mild 
degenerative changes in the lumbosacral spine, including mild 
joint space narrowing and spurring at L2-3, and facet joint 
arthritis at L5-S1.  

Private medical records from O. Daniel Fox, M.D., reveal that 
in February 1996, the veteran had back flexion to 80 degrees, 
and extension to 10 degrees, which increased his discomfort.  
X-rays from 1995 had revealed facet degenerative arthritis at 
L5-S1.  The examiner questioned which symptoms resulted 
directly from the parachuting injury, and which symptoms were 
due to a developmental problem.  In that regard, Dr. Fox 
noted that at the time of the parachuting injury, the veteran 
was shown to have an L1 compression fracture.  Furthermore, 
that fracture has healed, but the pain experienced by the 
veteran is more than would be expected from a healed 
fracture.  It does not appear that Dr. Fox reached a 
conclusion regarding which symptoms were attributed to the 
parachuting injury, and which symptoms were attributable to 
subsequent problems.  

In May 1996, the veteran appeared at a hearing at the RO.  He 
stated that his back condition had increased in severity such 
that it restricted his everyday activity.  He indicated that 
he was taking various medications for the pain, including 
Ultrum, Vicadine, and Motrin.  He indicated that he was 
working, but that the back pain had caused him to miss some 
work.  

On VA examination in February 1997, the veteran reported low 
back pain nearly every day, which was worse in the morning 
and improved as the day progressed.  The veteran stated that 
he would have flare-ups of back pain every two weeks, which 
would last two to three days and was generally relieved with 
ice and heat treatment.  The flare-ups were related to minor 
activity.  The veteran was working as a computer repairman, 
and would drive his car one hour each way to work.  The 
veteran indicated that he had to limit his activities of 
daily living due to discomfort in the low back.  The examiner 
noted that the veteran walked with a moderately stiff gait, 
but his posture was otherwise normal.  Range of motion was 
decreased as follows:  forward flexion to 30 degrees; 
backwards extension normal at 30 degrees; left lateral 
flexion normal; right lateral flexion decreased to 5 degrees; 
rotation to right and left was normal.  The veteran was in 
the midst of a back pain acute flare up at the time of the 
examination.  Neurological examination was within normal 
limits.  The veteran could raise up on his heels and toes, 
but could not heel-toe walk due to discomfort in his back.  
He could do a deep knee bend.  There was some weakness 
against mild resistance, secondary to low back pain.  There 
was fatigue with repetitive work, but no evidence of 
incoordination.  There was pain with motion and use.  The 
diagnosis included compression fracture of L1, chronic low 
back pain with exacerbations, and osteoarthritis of lumbar 
spine.

An August 1997 x-ray from Dr. Weatherington reveals an 
impression of mild degenerative joint space narrowing 
throughout the lumbar spine with some old stable appearing 
degenerative spurring and apparent Schmorl's node changes at 
L1.  There was no evidence of an acute fracture or true 
neural arch defect.  

At an October 1998 VA examination, the veteran complained of 
discomfort and pain over his low back area on a daily basis, 
sometimes worse than others.  On increased activity, the pain 
was more pronounced.  The veteran did not have any further 
pain, paraesthesias, numbness, or weakness in the lower 
extremities.  The veteran was noted to have a normal gait, 
and his back was erect upon standing.  There was some pain to 
palpation in the low back area.  The examiner's diagnostic 
impression was that the veteran's compression fracture, L-1, 
had healed well.  It was the examiner's opinion that "the 
degenerative joint disease and herniated disc are caused by 
the normal aging process of [the veteran] and not due to the 
parachute jump injury or the subsequent compression fracture 
of L1 caused in the service related injury of 1988."

Pursuant to a request in the May 1999 BVA remand, in 
September 1999, the veteran underwent additional VA 
examinations to clarify which symptoms were specifically 
attributable to the veteran's service-connected compression 
fracture, L-1.  In the September 1999 VA spine examination, 
it was noted that x-rays taken the previous year (by that 
same examiner) had revealed moderate to severe disc disease 
throughout the entire lumbar spine, as well as the slight 
wedging of L1, which had not changed since February 1997.  
The examiner opined that "at least 70 [percent] of the 
present back symptoms are due to the non-service-connected 
back disorder, which is the degenerative disc disease and the 
herniated disc at the L2-3 level."  The examiner noted that 
at the time of the original 1988 x-rays of the compression 
fracture, there were no arthritic signs.  The examiner stated 
that "I do believe that the vast majority of the back pain 
he is presently having is due to the progressing degenerative 
disc disease as well as the disc herniation at the L2-3 and 
not due to the old healed compression fracture."  "The 
compression fracture basically has not changed at all on the 
X-ray films over the several-year period."  Finally, the 
examiner concluded that he did not believe that there was 
"any functional loss of [the veteran's] activities due to 
the pain, nor fatigue, uncoordination, or weakness due to the 
service-connected residuals of his compression fracture of 
the L1 vertebral body."  

At a September 1999 VA brain and spinal cord examination, it 
was concluded that the veteran was "suffering from pain 
related to a fracture of his L1 vertebrae."  "It is 
impossible at this time to distinguish between the pain 
related to the fracture and the pain related to the herniated 
disc at the L2, L3 level."  The neurological examination was 
normal.  The examiner reviewed the veteran's claims file 
prior to making the foregoing conclusion, and he included 
summaries of certain documents in his report. 

As noted earlier in this decision, the 30 percent rating 
assigned to the veteran's compression fracture of L-1, 
consists of a 20 percent rating for limitation of motion, and 
a 10 percent rating for wedging.  The pertinent diagnostic 
codes are set forth as follows.  Residuals of a vertebra 
fracture are rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5285.  A 60 percent rating is assigned if there is no cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  In other cases, rate in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  Limitation of 
motion of the lumbar spine is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  A 10 percent rating is assigned for 
slight limited motion; a 20 percent rating is assigned for 
moderate limited motion; and, a 40 percent rating is assigned 
for severe limited motion.  

The Board has carefully considered the evidence of record, in 
accordance with the applicable diagnostic codes.  However, 
the Board concludes that the currently assigned 30 percent 
rating is appropriate for the veteran's compression fracture 
of L-1, and the preponderance of the evidence is against 
assigning a higher rating at this time.  Initially, the Board 
notes that the medical evidence of record has consistently 
noted that the veteran's compression fracture, L-1 was well 
healed.  The veteran has complained of increased low back 
pain over the years, although it appears from the medical 
evidence that such complaints appear to be primarily due to 
the veteran's additional low back disorder of degenerative 
joint disease.  Due to the confusion over which symptoms were 
due to the veteran's service-connected compression fracture, 
and which symptoms were attributable to other nonservice-
connected disorders, the BVA specifically sought a VA medical 
opinion on this point.  In fact, there were two medical 
opinions provided in September 1999.  As noted earlier, the 
examiner who performed the VA spine examination concluded 
that at least 70 percent of the veteran's symptoms were 
attributable to his nonservice-connected back disorders.  He 
also opined that the "vast majority" of the veteran's 
current back pain is due to progressing degenerative disc 
disease and a disc herniation, but not due to the old healed 
compression fracture.  However, in the September 1999 VA 
brain and spinal cord examination, the examiner indicated 
that it was not possible to separate the pain symptoms from 
the compression fracture and the disc herniation.  

In light of the foregoing, the Board notes that there are 
conflicting opinions as to the extent that causes of the 
veteran's low back pain can be distinguished.  Nevertheless, 
there is no medical evidence of record indicating that the 
degenerative changes in the low back or the disc herniation 
are related to the compression fracture of L-1.  In fact, in 
the October 1998 VA examination, the examiner concluded that 
the degenerative changes and disc herniation were unrelated 
to the compression fracture.  

In short, it appears that while the veteran currently suffers 
from pain and discomfort in his low back, his service-
connected compression fracture, L-1, is not solely 
responsible for such complaints.  Looking at the compression 
fracture, L-1, independent of this other low back disorders, 
the Board finds that there is no basis for a higher rating 
under Diagnostic Code 5285, as there is no evidence of spinal 
cord involvement, and the veteran is not required to wear a 
neck brace.  Additionally, the Board finds that while the 
veteran does have some limited motion in the lumbar spine, 
there is no evidence that the compression fracture, L-1, 
causes his motion to be so severely limited, such that a 
higher rating is warranted under Diagnostic Code 5292, for 
limited motion of the lumbar spine.  

The Board acknowledges that there are slightly differing 
opinions of record as to whether it is possible to 
distinguish how much pain is due to the veteran's service-
connected compression fracture, L-1, and how much is due to 
other nonservice-connected disorders.  Nevertheless, both VA 
opinions appear to acknowledge that the pain is due in part 
to nonservice-connected disorders.  Even accepting that it 
may be difficult to discern the origins of pain, the Board 
finds that the veteran's complaints of pain, as well as 
painful motion, are contemplated in the currently assigned 30 
percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5293; DeLuca, 8 Vet. App. at 206.  In that 
regard, the veteran is currently receiving a rating for 
moderate limitation of motion of the lumbar spine.  The Board 
finds that this rating is consistent with the medical 
findings of a well-healed compression fracture, L-1, along 
with related complaints of pain.  The Board does not find 
that a higher rating for limited motion, including limited 
motion due to pain, is warranted in this case, in light of 
the contributions to pain from the nonservice-connected back 
disorders.  

The Board has also considered other related diagnostic code 
provisions.  The medical evidence, as exemplified in the 
October 1998 VA examination, indicates that the veteran's 
degenerative changes are not related to his service-connected 
compression fracture.  As such, while the veteran may have 
some of the symptoms for a higher rating under Diagnostic 
Code 5295, which rates lumbosacral strain, as those symptoms 
are not due to the service-connected compression fracture, L-
1, a higher rating cannot be assigned on that basis.  
Additionally, there is no evidence of ankylosis of the spine, 
such as would allow for a higher rating under Diagnostic Code 
5289.  Moreover, as there is no evidence of disc disease due 
to the compression fracture of L-1, there is no basis for a 
higher rating under Diagnostic Code 5295.  

In short, there is no basis for an evaluation in excess of 30 
percent under any other related diagnostic code, and the 
preponderance of the evidence is against any such 
application.  Therefore, the benefit-of-the-doubt doctrine is 
inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board recognizes the veteran's statements and 
testimony that his compression fracture, L-1, disability has 
limited him from certain activities, and caused him to miss 
some time at work.  However, the Board points out that the VA 
Schedule for Rating Disabilities contemplates average 
impairment in earning capacity.  For purposes of an increased 
schedular rating, the Board finds no evidence that the 
veteran's service-connected compression fracture of L-1 
disability has caused marked interference with employment 
(i.e., beyond that already contemplated in the schedular 
evaluation), or necessitated such frequent periods of 
hospitalization, such that application of the regular 
schedular standards is impracticable.  As such, remand to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular evaluation 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  



ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


